DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 16, 2020 has been entered.
Claims 1-7, 10-11, 14-15, 18-19 and 22-23 have been canceled, and claims 27-32 have been added. Claims 8, 9, 12, 13, 16, 17, 20, 21 and 24-32 are pending, claims 24-25 have been withdrawn, and claims 8, 9, 12, 13, 16, 17, 20, 21 and 26-32 have been considered on the merits, insofar as they read on the elected species of non-alcoholic steatohepatitis (NASH). All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 8, 12, 13, 16, 17, 20, 21 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Blomme et al (Digestive and Liver Disease. 2012;44:315-322. Cited on IDS) in view of Collin et al (The EMBO Journal. 2001;20(12):3046-3055. Cited on IDS) and Van Delft et al (WO 2014/065661 A1; 5/1/2014).
The instant claims recite a method of diagnosing or prognosing inflammation in a mammal, the method comprising: digesting N-linked glycans present on a total mixture of glycoproteins present in a body fluid with Endoglycosidase S at a pH higher than 7.4 to obtain a profile of N-linked glycans, wherein the body fluid is derived from the mammal and consists of blood, serum, and/or plasma; determining the ratio between at least one non-galactosylated N-glycan and at least one galactosylated N-glycan present in the profile of N-linked glycans; and attributing at least a 5% difference in the ratio, as compared to the same ratio determined for a mammal not suffering from inflammation or the same ratio obtained from a mammal suffering from inflammation before receiving therapy, with the presence or prognosis of inflammation.
Blomme teaches a method for distinguishing non-alcoholic steatohepatitis (NASH) from steatosis, where the distinction between NASH and steatosis is mainly inflammation-related (p.316 col left – para 3), comprising: digesting a total mixture of proteins present in a body fluid to obtain a profile of N-linked glycans, wherein the body fluid is derived from the mammal and consists of blood, serum, and/or plasma (p.316 col right – para 4, Fig. 1); and analyzing glycans including NGA2F (at least one non-galactosylated N-glycan) and NA2F (at least one galactosylated N-glycan) present on IgG, wherein peak of NGA2F is significantly increased in NASH patients in comparison to the steatosis group, and peak of NA2F is significantly decreased in NASH patients compared to the steatosis group (p.317 col right – para 2, Fig. 1).


Blomme does not teach the method wherein the total mixture of glycoproteins present in the body fluid is digested with Endoglycosidase S at a pH higher than 8.0 (claims 8 and 26-32).
Blomme teaches the agalactosylation of IgG appears as a pro-inflammatory mechanism common to numerous diseases characterized by a systemic (long-term) inflammation including rheumatoid arthritis (p.321 col left – para 5). Collin teaches EndoS (Endoglycosidase S) has endoglycosidase activity on human IgG (Title), wherein agalactosyl form of IgG plays a role in various human diseases including rheumatoid arthritis, and EndoS cleaves and alters the glycan 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to digest a total mixture of proteins present in the body fluid with Endoglycosidase S at an optimal pH, since Blomme and Collin both disclose that the agalactosylation of IgG appears as a pro-inflammatory mechanism common to numerous diseases characterized by a systemic (long-term) inflammation, and Collin discloses that Endoglycosidase S cleaves and alters the glycan on human IgG. Such endoglycosidase activity on human IgG is used for glycan profiling and can be useful for further identifying biomarkers for the diagnosis of numerous diseases. In addition, Van Delft discloses a pH of 8.0, which is close to the claimed pH. Furthermore, it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to digest a total mixture of proteins present in the body fluid with Endoglycosidase S at an optimal pH, with a reasonable expectation for successfully diagnosing or prognosing inflammation in a mammal.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blomme et al (Digestive and Liver Disease. 2012;44:315-322. Cited on IDS) in view of Collin et al (The EMBO Journal. 2001;20(12):3046-3055. Cited on IDS) and Van Delft et al (WO 2014/065661 .
The references cited above do not teach the method comprises unpurified N-glycans (claim 9).
Allhorn teaches molecular interactions between an IgG glycan-hydrolyzing enzyme and IgG (Abstract), comprises incubating human plasma with EndoS, and analyzing IgG and glycan contents, wherein the analysis is carried out without purifying N-glycans from human plasma (p.10 col right – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use unpurified N-glycans for protein glycosylation analysis since Allhorn discloses that unpurified N-glycans is used for protein glycosylation analysis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use unpurified N-glycans with a reasonable expectation for successfully diagnosing or prognosing inflammation in a mammal.

Response to Arguments
Applicant argues that the combination of the references cannot render obvious the amended claims as the combination of the references does not teach or suggest the use of Endo S “at a pH higher than 8.0.”, and that for optimization to be considered routine and thus obvious, the prior art must recognize that the variable is a “result effective variable.”
These arguments are not found persuasive because Blomme and Collin both disclose that the agalactosylation of IgG appears as a pro-inflammatory mechanism common to numerous diseases characterized by a systemic (long-term) inflammation, and Collin discloses that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant argues that Allhorn does not overcome the deficiencies in the combination of Blomme, Collin, and Van Delft.
These arguments are not found persuasive because Allhorn is relied upon to demonstrate unpurified N-glycans.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651